IN THE SUPREME COURT OF THE STATE OF NEVADA


                  TANIKO CURT SMITH,                                       No. 69552
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT                                   FILED
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                                                                                 FEB 1 0 2016
                  CLARK,                                                       TRACIE•K. UNDEMAN
                                                                            CLERK OF SUPREME COURT
                  Respondent.                                               BY
                                                                                  DEPUTY CLERK


                                         ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus. Petitioner
                  seeks an order directing the district court to vacate his conviction of first-
                  degree murder with the use of a deadly weapon because the verdict form
                  did not• specify the degree of murder. We have reviewed the documents
                  submitted in this matter, and without deciding upon the merits of any
                  claims raised therein, we decline to exercise original jurisdiction in this
                  matter. See NRS 34.160; NRS 34.170. A challenge to the validity of the
                  judgment of conviction must be raised in a postconviction petition for a
                  writ of habeas corpus filed in the district court in the first instance.' NRS
                  34.724(2)(b); NRS 34.738(1). Accordingly, we
                              ORDER the petition DENIED.



                                              C.A.A                    , C.J.
                                           Parraguirre


                                              J.                                                 J.
                  Dougla


                        'We express no opinion as to whether petitioner could meet the
SUPREME COURT
                  procedural requirements of NRS chapter 34.
      OF
    NEVADA

(0) 1 947A °C5°
                                                                                           1 -N-142. 0
                cc: Taniko Curt Smith
                     Attorney General/Carson City
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                  TANIKO CURT SMITH,                                       No. 69552
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT                                   FILED
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                                                                                 FEB 1 0 2016
                  CLARK,                                                       TRACIE•K. UNDEMAN
                                                                            CLERK OF SUPREME COURT
                  Respondent.                                               BY
                                                                                  DEPUTY CLERK


                                         ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus. Petitioner
                  seeks an order directing the district court to vacate his conviction of first-
                  degree murder with the use of a deadly weapon because the verdict form
                  did not• specify the degree of murder. We have reviewed the documents
                  submitted in this matter, and without deciding upon the merits of any
                  claims raised therein, we decline to exercise original jurisdiction in this
                  matter. See NRS 34.160; NRS 34.170. A challenge to the validity of the
                  judgment of conviction must be raised in a postconviction petition for a
                  writ of habeas corpus filed in the district court in the first instance.' NRS
                  34.724(2)(b); NRS 34.738(1). Accordingly, we
                              ORDER the petition DENIED.



                                              C.A.A                    , C.J.
                                           Parraguirre


                                              J.                                                 J.
                  Dougla


                        'We express no opinion as to whether petitioner could meet the
SUPREME COURT
                  procedural requirements of NRS chapter 34.
      OF
    NEVADA

(0) 1 947A °C5°
                                                                                           1 -N-142. 0
                cc: Taniko Curt Smith
                     Attorney General/Carson City
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A